DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
	The Amendment filed 7/1/22 has been entered. Claim(s) 1 and 4-8 are pending in the application and are under examination.
	Applicant’s amendments have overcome all rejections under 35 USC 102 from the previous Office Action mailed on 4/1/22.
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claims 1 and 4-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 = YES: The claimed invention is to a product (claims 1, 4-6 and 8) and process (claim 7), and thus fall under one of the four statutory categories. 
STEP 2A, Prong 1 = YES: The claim(s) recite(s) a series of steps practically performable by mental process (i.e., observation, evaluation, judgement, and/or opinion), certain methods of human activity (i.e., interpersonal interaction, including teaching and following instructions), and/or mathematical concepts (i.e., mathematical calculations) which includes: obtain a set of answer times required by a subject to accomplish a task of answering a plurality of questions, the task being imposed on the subject as intellectual work; calculate an evaluation value related to a depth of concentration of the subject in a concentrated state using the set of answer times obtained, based on a model in which the subject is in the concentrated state or an unconcentrated state during the intellectual work; and output evaluation value information indicating the evaluation value calculated; wherein the concentrated state includes: a first deepest concentration which is a mixture of a working state and a briefly interrupted state; and a second deepest concentration which is a mixture of the working state and the briefly interrupted state and in which the subject is less deeply concentrated than in the first deepest concentration, and calculate, as the evaluation value, a ratio of a time of first deepest concentration in which the subject is in the first deepest concentration to a time of concentration in which the subject is in the concentrated state; wherein 9Application No. Not Yet AssignedDocket No.: 070469-0900 the time of concentration is a sum of the time of first deepest concentration and a time of second deepest concentration in which the subject is in the second deepest concentration; generate, using the set of answer times, an answer time distribution indicating a total number of answers obtained in each of the answer times; fit, to the answer time distribution, a curve of first deepest concentration representing a distribution function of a log-normal distribution associated with the first deepest concentration, and a curve of second deepest concentration representing a distribution function of a log-normal distribution associated with the second deepest concentration; and calculate the time of first deepest concentration and the time of second deepest concentration based on the curve of first deepest concentration and the curve of second deepest concentration, respectively, the time of first deepest concentration being a product of the total number of answers processed in the first deepest concentration and an expected value of answer times in the first deepest concentration, the time of second deepest concentration being a product of the total number of answers processed in the second deepest concentration and an expected value of answer times in the second deepest concentration; fit: the curve of first deepest concentration to a first subset of answer times shorter than a first threshold in the answer time distribution; and the curve of second deepest concentration to a second subset of answer times shorter than a second threshold in the answer time distribution other than the first subset; wherein the curve of first deepest concentration represents a cumulative distribution function of the log-normal distribution associated with the first deepest concentration, the curve of second deepest concentration represents a cumulative distribution function of the log-normal distribution associated with the second deepest concentration, and sort the set of answer times in ascending order of the answer times and smoothens the set of answer times to generate, as the answer time distribution, a distribution of the total number of cumulative answers in the answer times.  Note that even if most humans would use a physical aid (e.g., pen and paper or a calculator) to help them complete the recited steps, the use of such physical aid does not negate the mental nature of this limitation. See October Update at Section I(C)(ii) and (iii). Nor does the recitation of generic computer components in claims 1, 4-6 and 8 negate the mental nature of this limitation because the claim here merely uses this computer environment as a tool to perform the otherwise mental process. Id. Therefore, the claims recite an abstract idea.
STEP 2A, Prong 2 = NO: This judicial exception is not integrated into a practical application because the additional elements (i.e., defining the invention as comprising a device, comprising: an obtainment unit; an evaluation unit; an output unit; a distribution generation unit; a fitting unit; and a calculation unit configured to perform the judicial exception above; and a non-transitory computer-readable recording medium storing a program configured to cause a computer to execute the judicial exception above) are recited so generically (no details whatsoever are provided other than that it is a “device” comprising an individual “unit”, or a “non-transitory computer-readable medium storing a program configured to cause a computer to execute” to perform a result-based abstract idea) that it represents no more than mere instructions to apply the judicial exceptions on a computer. This is evidenced by Applicant’s specification (par. 0042) which discloses the invention as implemented by a general-purpose computer.  It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. Additionally, claim 7 includes no additional elements, and the claim is interpreted as entirely an abstract idea as provided in Prong 1 above.  Therefore, the claims are directed to an abstract idea.
STEP 2B = NO: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as explained in prong 2 above, to the extent the claim includes additional elements (claim 7 does not include any additional elements), they are recited at a high level of generality, with no apparent particular machine or improvement to technology, in order to perform the identified abstract ideas of performing various mental processes, organizing human activity, and mathematical concepts, in a particular field of use. Furthermore, the recited additional elements merely automate a process (i.e., performing each step by a “unit” or “computer”) that as identified above amounts to a series of mental steps, interpersonal interactions between a coach and trainee, and mathematical concepts by various calculations. The Federal Circuit has indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. FairWarning IP, LLCv. latric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017).  Thus, the recitation of these additional elements is merely automating a manual process in a generic sense.  Furthermore, the generic nature of the additional elements is evidenced by the specification of the present application (par. 0042) describing the invention implemented by a “general purpose computer”.   Moreover, the generic manner in which a computer features (par. 0042, for example) are disclosed in the Applicant’s written description indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  Therefore, the claim is not directed to significantly more than the abstract idea.
Therefore, claims 1 and 4-8 are not directed to patent eligible subject matter.
RESPONSE TO ARGUMENTS
35 USC 101 – Rejections
Applicant's arguments filed 7/1/22 have been fully considered but they are not persuasive.
In response to Applicant's argument (i.e., Applicant submits that amended claims 1 and 7 are patent eligible. 6 DMUS 188972241-1.070469.0900Application No. 16/607,699 Docket No.: 070469-0900Reply to Office Action of April 1, 2022Applicant submits that the alleged mental process in claim 1 (and 7, similarly) is now integrated into a practical application. Specifically, the claim recites the advantageous effect of the division of the concentrated state into two stages of the first deepest concentration and the second deepest concentration. As disclosed in paragraph [0152] of the published application - With this configuration, the concentrated state is divided into the two stages of the first deepest concentration and the second deepest concentration in most cases. This reduces the amount of processing required to calculate the evaluation value, while allowing highly reliable calculation of the evaluation value. An increase in the reliability of the evaluation value increases the reliably in the evaluation on the environment. This allows support of efficient operation of system 40 to create the environment suitable for the characteristics such as deep concentration or long concentration. Accordingly, improvement in the work efficiencies under the respective environments are expected, which further contributes to reduction in the energy consumption due to reduction in the work time or other factors. Applicant submits that the claim as a whole integrates the mental process into a practical application since the additional elements provide a specific improvement over prior art systems, resulting in a reduction in the amount of processing required. Thus, claim 1 and, for similar reasons, claim 7 are patent eligible because they are not directed to the recited judicial exception. Applicants respectfully request that the rejections of claims 1-8 under 35 U.S.C. § 101 be withdrawn.), Examiner respectfully disagrees.  The purported advantage of “the division of the concentrated state into two stages of the first deepest concentration and the second deepest concentration” at best is an improvement to the abstract idea itself, not a technical improvement to the functionality of the corresponding computer or other technology.  Dividing a concentrated state as claimed merely defines how the collected data (i.e., obtained answer times) is evaluated, which can be practically performed by mental process, such as human evaluator using the collected set of answer times to calculate an evaluation value related to a depth of concentration of the subject in a concentrated state by evaluating when the user is in a first and second deepest concentration and calculating a ratio value based on these concentration states.  Calculating a ratio of two numbers representing time values is not recited in a manner that is not capable of being performed by a human through mental process, including using a pen and paper and/or calculator.  Moreover, the asserted benefit of reducing the amount of processing required and increasing reliability of the calculation of the evaluation value is not particular to the computer itself, but equally applies to the processing (i.e., calculating the evaluation value) of a human taking mental steps to process the answer times obtained based on a model in which the subject is in the concentrated state or an unconcentrated state during the intellectual work.  To summarize, reducing the amount of processing or work efficiencies is not particular to the computer or other technology, as the steps recited are still practically capable of being performed by a human through mental process, and thus at best, these asserted benefits are to the abstract idea itself.  The additional elements identified in the rejection above merely limit the practice of these steps to a field of use (i.e., a generic device or computer, in claims 1, 4-6 and 8 only.  Examiner notes that claim 7 is silent as to any field of use or physical structure, and thus no additional elements).  Therefore, Applicant’s arguments are not persuasive and the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES B HULL/Primary Examiner, Art Unit 3715